 



Exhibit 10.2
ZIPREALTY, INC
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated
September 13, 2007, is entered into between ZipRealty, Inc., a Delaware
corporation (the “Company”) and J. Patrick Lashinsky (the “Employee”). Unless
otherwise defined herein, the terms of this Agreement will have the same meaning
as defined in the ZipRealty, Inc. 2004 Equity Incentive Plan (the “Plan”). The
Agreement is entered into as follows:
     WHEREAS, the Company has entered into an employment agreement with Employee
on September 13, 2007 (“Employment Agreement”) and a change in control agreement
with Employee on September 13, 2007 (“Change in Control Agreement”); and
     WHEREAS, the employment of Employee is considered by the Company to be
important for the Company’s continued growth; and
     WHEREAS, in order to induce Employee to remain with the Company and to
assure his continued commitment to the success of the Company, the Board of
Directors of the Company (the “Board”) has determined that Employee shall be
granted a stock award (“Stock Award”) covering shares of the Company’s common
stock (the “Shares”), under the Company’s Plan and subject to the restrictions
stated below.
     THEREFORE, the parties agree as follows:
1. Grant of Stock Award. Subject to the terms and conditions of this Agreement
and the Plan which is incorporated herein by reference, the Company hereby
issues to Employee a Stock Award covering 225,000 Shares and hereby agrees to
issue such Shares to Employee.
2. Vesting Schedule. So long as Employee’s employment or service relationship
with the Company continues during the following vesting term, the interest of
Employee in the Shares shall vest as follows: 28,125 Shares subject to the Stock
Award will vest six months after June 4, 2007 (the “Vesting Commencement Date”)
and 28,125 Shares shall vest every six months after the Vesting Commencement
Date. Therefore, provided Employee has not experienced a termination of his
employment prior to the close of business on the fourth anniversary of the
Vesting Commencement Date, the interest of Employee in the Shares shall become
fully vested on that date. Additional vesting may apply under circumstances
specified in the Change of Control Agreement.
3. Forfeiture. Upon the date Employee’s employment terminates for any reason,
all Shares of Stock received by Employee pursuant to this Agreement that have
not vested under the terms of the Agreement, together with any shares of Stock
issued as a dividend or other distribution on, in exchange for or upon the
conversion of such unvested Stock (collectively, the “Subject Shares”), will be
forfeited to the extent that they have not vested on or prior to such date. This
means that the Restricted Shares will immediately revert to the Company with no
further action required by the Company or Employee. Employee will receive no
payment for Restricted Shares that are forfeited. The Company determines when
Employee’s service terminates for this purpose.
4. Escrow of Shares.
          (a) To ensure that Employee’s unvested Shares are delivered to the
Company in the event of a forfeiture described in Section 3, Employee agrees to
promptly following the execution of this Agreement, to deliver to and deposit
with the escrow agent (the “Escrow Agent”) named in the Joint Escrow
Instructions attached as Exhibit A, the certificate(s) evidencing the unvested
Shares and an Assignment Separate from Certificate executed by Employee (with
date and number of shares in blank) in the form attached as Exhibit B. The
certificate(s) evidencing the unvested Shares and the Assignment Separate from
Certificate shall be delivered to the Escrow

 



--------------------------------------------------------------------------------



 



Agent and held under the Joint Escrow Instructions, which shall be delivered to
the Escrow Agent promptly following the execution of this Agreement.
          (b) Promptly following the date when the Shares have vested in full,
the Company shall direct the Escrow Agent to deliver to Employee a certificate
or certificates representing the Shares.
5. Transfer Restrictions. Except as otherwise provided for in this Agreement and
the Plan, the Shares or rights granted hereunder may not be sold, pledged or
otherwise transferred until the Shares become vested and nonforfeitable in
accordance with Sections 2 and 3.
6. Stockholder Rights. Employee shall be entitled to all of the rights and
benefits generally accorded to stockholders with respect to the Shares. All
dividends on Shares that are subject to any restrictions, including vesting,
shall be subject to the same restrictions, including those set forth in
Sections 2 and 3, as the Shares on which the dividends were paid.
7. Taxes.
          (a) Employee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Shares hereunder.
In the event that the Company is required to withhold taxes as a result of the
grant or vesting of the Shares, or subsequent sale of the Shares, Employee shall
surrender a sufficient number of whole Shares or make a cash payment as
necessary to cover all applicable required withholding taxes and required social
security contributions at the time the Shares vest and the restrictions on the
Shares lapse (or at such other time as required by applicable laws), unless
alternative procedures for such payment are established by the Company. Employee
will receive a cash refund for any fraction of a surrendered Share not necessary
for required withholding taxes and required social security contributions. To
the extent that any surrender of Shares or payment of cash or alternative
procedure for such payment is insufficient, Employee authorizes the Company, its
affiliates and subsidiaries, which are qualified to deduct tax at source, to
deduct all applicable required withholding taxes and social security
contributions from Employee’s compensation. Employee agrees to pay any amounts
that cannot be satisfied from wages or other cash compensation, to the extent
permitted by law.
          (b) Employee understands that Section 83(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), taxes as ordinary income the difference
between the amount paid for the Shares and the fair market value of the Shares
as of the date any forfeiture restrictions on the Shares lapse. In this context,
“restrictions” mean the forfeiture obligation in the event of the Termination of
Employment of Employee as set forth in Section 7 of the Plan and the restriction
on transferability as set forth in Section 5 of this Agreement and in Section 7
of the Plan. Employee understands that Employee may elect to be taxed at the
time the Shares are issued, based on the value of the Shares at the issuance
date rather than when and as the forfeiture restrictions lapse (on the vesting
dates), by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within 30 days from the date of issuance.
Employee acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to issuance and vesting of
the Shares hereunder, and does not purport to be complete. The Company has
directed Employee to seek independent advice regarding the applicable provisions
of the Code, the income tax laws of any municipality, state or foreign country
in which Employee may reside, the tax consequences of Employee’s death, and the
decision as to whether or not to file an 83(b) Election (as well as appropriate
advice and assistance with the actual filing of any such 83(b) Election) in
connection with the issuance of the Shares.
          (c) Regardless of any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by him is and
remains Employee’s responsibility and that the Company (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this issuance of Shares, including the
vesting of the Shares or the subsequent sale of the Shares; and (ii) do not
commit to structure the terms or any aspect of this issuance of Shares to reduce
or eliminate Employee’s liability for Tax-Related Items. Prior to the vesting of
the Shares, Employee shall pay the Company any amount of Tax-Related Items that
the Company may be required to withhold as a result of Employee’s receipt of the
Stock Award or Employee’s receipt of Shares that cannot be

2



--------------------------------------------------------------------------------



 



satisfied by the means previously described. The Company may refuse to deliver
the Shares if Employee fails to comply with Employee’s obligations in connection
with the Tax-Related Items.
8. Acknowledgment and Waiver. By accepting this grant of a Stock Award, Employee
acknowledges and agrees that:
          (a) the grant of Stock Awards is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards
or Shares, even if Stock Awards or Shares have been granted repeatedly in the
past;
          (b) the grant of a Stock Award shall not create a right to further
employment with the Company, shall not create an employment agreement between
Employee and the Company and shall not interfere with the ability of the Company
to terminate Employee’s employment relationship at any time with or without
cause and it is expressly agreed and understood that employment is terminable at
the will of either party, insofar as permitted by law;
          (c) Stock Award grants, Shares and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company, and is outside the scope of
Employee’s employment contract, if any; and Stock Award grants, Shares and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law;
          (d) in consideration of this grant of a Stock Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Stock Award or diminution in value of the Shares resulting from termination of
employment by the Company (for any reason whatsoever and whether or not in
breach of local labor laws) and Employee irrevocably releases the Company from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
the terms of this Agreement, Employee shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and
          (e) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of employment (whether or not
in breach of local labor laws), Employee’s right to receive benefits under this
Agreement, if any, will terminate effective as of the date that Employee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), Employee’s right to receive benefits under this Agreement after
termination of employment, if any, will be measured by the date of termination
of Employee’s active employment and will not be extended by any notice period
mandated under local law.
9. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
this Agreement, the Company shall not be obligated, and shall have no liability
for failure, to issue or deliver any Shares under this Agreement unless such
issuance or delivery would comply with applicable laws, with such compliance
determined by the Company in consultation with its legal counsel.
10. Miscellaneous.
          (a) The Company shall not be required to treat as the owner of Shares,
and associated benefits hereunder, any transferee to whom such Shares or
benefits shall have been so transferred in violation of this Agreement.
          (b) The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.
          (c) Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Employee at
Employee’s address then on file with the Company.

3



--------------------------------------------------------------------------------



 



          (d) The Plan is incorporated herein by reference. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Employee with respect to the subject matter
hereof, and may not be modified adversely to Employee’s interest except by means
of a writing signed by the Company and Employee. This Agreement is governed by
the laws of the state of Delaware.
          (e) The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Signature page follows]

            Accepted by Employee:     ZIPREALTY, INC.     /s/ J. Patrick
Lashinsky   By   /s/ Larry S. Bercovich   J. Patrick Lashinsky       Larry S.
Bercovich           Vice President, General Counsel & Secretary              

RETAIN THIS AGREEMENT FOR YOUR RECORDS

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Joint Escrow Instructions
September 13, 2007
Larry S. Bercovich
Vice President, General Counsel & Secretary
ZipRealty, Inc.
2000 Powell Street, Suite 300
Emeryville, CA 94608
Dear Sir or Madam:
As Escrow Agent for ZipRealty, Inc. (the “Company”), and J. Patrick Lashinsky
(the “Employee”), you are authorized and directed to hold the Assignment
Separate from Certificate form(s) executed by Employee and the certificate(s) of
stock representing Employee’s unvested shares transferred in accordance with the
terms of the restricted share agreement (the “Agreement”) entered into between
the Company and Employee, in accordance with the following instructions:
          1. In the event of a forfeiture described in Section 3 of the
Agreement, Employee and the Company hereby irrevocably authorize and direct you
to effect the contemplated forfeiture, and to promptly deliver the stock
certificates.
          2. Promptly following a forfeiture describe in Section 3 of the
Agreement, you are directed (a) to date the Assignment Separate from Certificate
form(s) necessary for the transfer in question, (b) to fill in the number of
shares being transferred, and (c) to deliver the form(s), together with the
certificate or certificates evidencing the shares to be transferred, to the
Company.
          3. Employee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares to be held by you under this letter and any
additions and substitutions to the shares as defined in the Agreement. Employee
irrevocably appoints you as his or her attorney-in-fact and agent for the term
of this escrow to execute, with respect to the shares of stock, all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction contemplated by these Joint Escrow Instructions. Subject to the
provisions of this Section 3, Employee shall exercise all rights and privileges,
including but not limited to, the right to vote and to receive dividends (if
any), of a stockholder of the Company while the shares are held by you.
          4. In accordance with the terms of Section 4(b) of the Agreement, you
may deliver to Employee a certificate or certificates representing shares that
are no longer subject to the forfeiture restrictions described in Section 3 of
the Agreement.
          5. This escrow shall terminate upon the release of all shares held
under the terms and provisions hereof.
          6. If at the time of termination of this escrow you should have in
your possession any documents, securities or other property belonging to
Employee, you shall deliver them to Employee and shall be discharged from all
further obligations under these Joint Escrow Instructions.
          7. Your duties under these Joint Escrow Instructions may be altered,
amended, modified or revoked only by a writing signed by all of the parties.

5



--------------------------------------------------------------------------------



 



          8. You shall be obligated to perform the duties described in these
Joint Escrow Instructions and shall be protected in relying or refraining from
acting on any instrument reasonably believed by you to be genuine and to have
been signed or presented by the proper party or parties. You shall not be
personally liable for any act or omission as Escrow Agent or as attorney-in-fact
of Employee while acting in good faith and in the exercise of your own good
judgment, and any act or omission by you pursuant to the advice of your own
attorneys shall be conclusive evidence of such good faith.
          9. You are expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are expressly authorized
to comply with and obey orders, judgments or decrees of any court. In case you
obey or comply with any such order, judgment or decree of any court, you shall
not be liable to any of the parties under these Joint Escrow Instructions or to
any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.
          10. You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for under these Joint Escrow Instructions.
          11. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
          12. You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations under these Joint Escrow Instructions and may rely upon the advice
of such counsel.
          13. Your responsibilities as Escrow Agent under these Joint Escrow
Instructions shall terminate if you shall cease to be employed by the Company or
if you shall resign by written notice to each party. In the event of any such
termination, the Company shall appoint any officer of the Company as successor
Escrow Agent.
          14. If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations under these Joint
Escrow Instructions, the parties shall furnish such instruments.
          15. It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you under these Joint Escrow Instructions, you are authorized
and directed to retain in your possession without liability to anyone all or any
part of the securities until the dispute is settled either by mutual written
agreement of the parties or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected. You are under no duty whatsoever to institute or defend against
any such proceedings.
          16. Any notice required or permitted under these Joint Escrow
Instructions shall be given in writing and will be deemed effectively given upon
personal delivery or upon deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to each of
the other parties.
          17. By signing these Joint Escrow Instructions, you become a party
only for the purpose of these Joint Escrow Instructions; you do not become a
party to the Agreement.
          18. This instrument shall be governed by and construed in accordance
with the laws of the State of Delaware.

6



--------------------------------------------------------------------------------



 



          19. This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

            Very truly yours,               ZipRealty, Inc.               By  
/s/ Larry Bercovich         Its   GENERAL COUNSEL  

            ESCROW AGENT:                     /s/ Larry S. Bercovich      
/s/ J. Patrick Lashinsky   Larry S. Bercovich Vice President       J. Patrick
Lashinsky   General Counsel & Secretary          

7



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED, J. Patrick Lashinsky sells, assigns and transfers to
ZipRealty, Inc. (the “Company”) or its assignee 225,000 shares of the Common
Stock of the Company (the “Shares”), standing in his or her name on the books of
the Company represented by Certificate No. _________ and irrevocably constitutes
and appoints Larry S. Bercovich as Attorney to transfer the Shares on the books
of the Company with full power of substitution in the premises.
Dated: 9/17 , 2007.

            J PATRICK LASHINSKY 
                /s/ J. Patrick Lashinsky     (Signature)
   

Spousal Consent (if applicable)
___________________ (Employee’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the Shares.

            Printed Name         Signature
   

     INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE
LINE. THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO ENFORCE THE
FORFEITURE RESTRICTIONS SET FORTH IN THE RESTRICTED SHARE AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURE

8